THEATTORMCY                  GENERAL

                          OF   TEXAS




HonorableT. M. Triniole
Fir4t AssistantState Superintendent
Austin,Texas

Dear Sir:                 opinionNo. O-1075
                          Re: Whet ie meant by the phrase, "purchasing
                              school end gymnaeiumequipment?"

Th% will acknowledgereceiptof your letterof June.30,1939, which
letter is as follows:

    'The Cee Vee Rural High School ConsolidatedDistriotvoted e
    bond issue of $5,000 for the purposeof constructingpermanent
    repairs to sohoolbulldingeend purchasingschool endgyamssium
    equipmentwithin the limitsof the said district.

    "At the requestof Miss BeatrixCobb, County'Suparintendent
    of Cottle County,we would like for you to definewhat is msent
    by the phrase, "purchasingschool end gymasiumequipment."

In reply to the above request,this is to advise that we have made
an independentinvestigstion of the bond issue in quastionand find
from the transcriptthat the bonds were issued:

    "For the purposeof constructingpermanentrepairsto school
    buildingand purchasingschool and gymnasiumequipment,within
    the limitsof said districtI)

We further learnedfrom the investigation made that the permanentrepairs
of the buildingshave alreadybeen made, and we come now to considerwhat
may be purchasedwith those funds now on hand "Promthe .$bond issue as
covering"purchasingschool and gymnasiumequipment,"

In our researchwa do not find that $he courtsof the State of Texas have
ever passed upon the questionof what constitutesschool "equipment,"and
the nearest oase with respecttheretoas passed upon by the courtsof
Texas is the case of McGee $s. FranklinPublishingCompany, 39 S.W. 335,
and in the case the questionof the term "furniture"was defined,and the
court had thisto say:

     “The term 'furniture'used in the statuteswas evidently
     intendedto embraceonly such articlesas where generally
     understoodto be in-generaluse in schoolhouses as a part
     of the furnitureof the house as distinguishedfrom appliances
    Hon. T. M. Trimble,Page 2   (O-1075)



    We, however,feel that "purchasingschool and gymnasiumequipment,"es ia
    set out in the case now under discussionis broaderthan the term "eurniture"
    and could be used in e broader sense than appliancesor apparatusas used
    in the case just above quoted.

    Being withouta Texas case in point as we found It to be, searchwas made
    elsewhere,end we come now to the variousBefinitions'ofequipwrites
    have been used by the courts of other states:

         "Equipmentof en institutionmeans the visible,tangible
         furniture,fixturesend apparatuson the premiseswhich are
         usual and necessaryfor the operationthereinconducted."
         Baltimorev. St. PetersAcademy,50 Md. 321.

         "Equipmentin a hospitalmeans everythingrequire.;to convert
         an empty buildinginto a hospital." BouviersLaw Diet.,Volume
         2, p. 1055.

    In quotingfrom the SupremeCourt of Indiana,the Waco Court of Civ/l apPeala
    has this to say with referenceto equipmentof an automobile:

        'she term 'equipment'within a policy insuringagainstloss on
        the body, machinery,and kQuipm.entofan electrioautomobile
        means whatever is needed for efficientactionor service in
        connectiontherewith,end thereforeincludede rectifi&r?which
        was kept in the garage and used for the purposeof chargingthe
        electricautomobilewith.electricity,,  it being necessaryto
        operationof such automobilethat it Shouldbe chargedwith
        electricityat stated times.! Irwin v. Auto Finance,40 S. W.
,       (2a) 871.

    We believethat the languageof the oourt in taking of a similarmatter
    coveredthe questionnow to be passed upon, and we quote from the opinion:

         "It is contendedthat the term '5quipment'coversfurniture,
         furnishings,and portableproperty,and not such articles
         or improvementsas when installedbecome a pert of the
         schoolbuilding. It'is true that some authorities,in
         defining ' equipment,'restrict,theimportof the term to
         articlesof this character. Others,however,give it a
         broadermeaning. Webster, in definingthe word 'equip'
         says: "To furnishfor service,or againsta need or exi-
         gency;to fit out;.:to supplywith whstever is necessary
         to efficientaction in any way; to providewith arms or
         an armament,stores,munitions,riggingand the like; -
         said especiallyof ships or of troops' Bow if the rigging
         of a ship is equipment,why not desks,rostrums,ventilating
         fans end devices,tubularfire esoapes,and many other
         articlesused in outfittinga schoolhousebe calledequipment?
    Hon. T. M. Trimble, Page 3   to-1075)



       In fact, it is common knowledgethat all of these articles
       are called equipment,and yet when they are once installed
       they become parts of the building. They are::~
                                                    all ‘lienable
       articles’when being consideredin connectionwith liens of
       mechanicsand materielmenfor the oonatructionof buildings.
       Dictionariesoften fell behind the times. Stereotypedefini-
       tions grow old. While the lexicographers of the past may
       have enumeratedend assembledcategoriesof a.ctiolea  to
       illustratea meaning,yet after thefx having done so, we
       have no reason to supposethat the categorieswere
       e&heusted. In determiningwhat is ‘equipment’  we should
       have clearlyin mind the subject which is being equipped.
       In this oese it was a schoolhouse,and we think a school-
       house would be In modern times incompletewithoutmany of
       these things commonlytermed ‘equipment.’ In our opinion
       the expression,I the ereotion,alterationor improvement
       of such buildinga~(schoolbuildings),would fairly Include
       many thingswhich are commonlycalled ‘equigmhnt, ’ and that
       the recite1 in the bond did not neoeraarilyImply that the
       districtwan intendingto une the procesds of the sala of
       the bonds for purposesunauthorizedby law. . . .” Midland
       School DistrictVI. Central Truet Co. 1 Fed. (2d) 124,
       CircuitCourt of Appesls,Eigh~Lh.Cfrouit.

       We thus come to the questionpropoundedby.you:

        ‘%lhst
             is meant by the phrase, ‘purchasing
                                               school and
        gymnasiumequipment?“’
    We are of the opinionthatthemaaningof this term inoludesthe purchase
_   of those articlesthat are usual and necessaryin the properand effeoient
    managementof a school of a class and kind es that in question,i. e.,
    maps, globes,furnitureand fixtureswithin the schoolbuildingproper
    and basket ball back-bcsrds,basketball goals,etc. for the gymnasium,
    shower bath equipmentfor showers,lockersfor the schoolbuildingand
    for the dressingrooms of the gymnasium,and suche4uipmant as is necessary
    on the outsideof the buildingor buildingsin questionas is right for
    the properadministration, instructionend the supervisionof the
    recreationof the childrenthus attending.

                                             Yours very truly
    APPROVEDOPINIONCOMMITTEE
    BY T. D. R. CHAIRMAN                ATTOFCiEYGENERALOF TEXAS
                                        s/ Gee. S. Berry
    APPROVEDAUG. 3, 1939
    s/ GmALD c. l”imi
    ATTORNEYGBNEBU OF TEXAS             BY
                                             Geo~:A. Berry
                                                  Assistant
    CBB:n/ ldw